Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  January 30, 2019

The Court of Appeals hereby passes the following order:

A19A1185. RANDY J. HARMON, JR. v. THE STATE.

      In 2010, Randy J. Harmon, Jr., pleaded guilty to theft by receiving stolen
property. He later filed two motions to vacate a void sentence, as well as two
amendments to those motions. The trial court denied the motions in two orders
entered on April 18, 2018. On May 24, 2018, Harmon filed a notice of appeal to this
Court. We, however, lack jurisdiction.
      A notice of appeal must be filed within 30 days of the entry of an appealable
judgment. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is
an absolute requirement to confer appellate jurisdiction on this Court. Rowland v.
State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Harmon’s notice of appeal, filed
36 days after entry of the orders he wishes to appeal, was untimely. Consequently –
and pretermitting whether a direct appeal otherwise would lie from those orders – we
lack jurisdiction over this untimely appeal, which is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          01/30/2019
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.